Case 5:19-cv-00081-RWS-CMC Document 7 Filed 08/02/21 Page 1 of 3 PageID #: 25




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 KYLE DAVIS,                                     §
                                                 §
                                                 §   CIVIL ACTION NO. 5:19-CV-00081-RWS-CMC
 v.                                              §
                                                 §
                                                 §
 UNITED STATES OF AMERICA,


                                             ORDER
       Movant, Kyle Davis, an inmate currently confined at FCI Texarkana, proceeding pro se,

brought this motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

The Court referred this matter to the Honorable Caroline Craven, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this Court.                  The

Magistrate Judge recommended dismissing the motion (Docket No. 5).

       The Court has received and considered the Report and Recommendation of the Magistrate

Judge filed pursuant to such order, along with the record and the pleadings. Davis acknowledged

receipt of the Report and Recommendation on June 14, 2021 (Docket No. 6). No objections have

been filed by the parties. Because no objections to the Magistrate Judge’s report have been filed,

neither party is entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, they are barred from appellate review

of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc).

       Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute
Case 5:19-cv-00081-RWS-CMC Document 7 Filed 08/02/21 Page 2 of 3 PageID #: 26




permits the district court to give to the magistrate’s proposed findings of fact and recommendations

‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

Mathews v. Weber, 23 U.S. 261, 275 (1976)). Accordingly, the Court hereby ADOPTS the Report

and Recommendation of the United States Magistrate Judge as the findings and conclusions of this

Court. Davis’s motion is therefore DISMISSED WITHOUT PREJUDICE.

          Furthermore, the Court is of the opinion that Davis is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not

proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the movant to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the movant need not

establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different manner,

or that the questions presented are worthy of encouragement to proceed further. See Slack, 529

U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability should be

resolved in favor of the movant, and the severity of the penalty may be considered in making this

determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849

(2000).

          In this case, Davis has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, Davis has failed to make a sufficient showing to merit the issuance of certificate of

appealability. Accordingly, a certificate of appealability will not be issued.




                                             Page 2 of 3
Case 5:19-cv-00081-RWS-CMC Document 7 Filed 08/02/21 Page 3 of 3 PageID #: 27




      So ORDERED and SIGNED this 2nd day of August, 2021.




                                                ____________________________________
                                                ROBERT W. SCHROEDER III
                                                UNITED STATES DISTRICT JUDGE




                                  Page 3 of 3
